DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed August 1, 2022 have been fully considered but they are not persuasive.  On page 6, Applicant argues that Vu’s system does not explicitly disclose or suggest identifying and differentiating a human appendage from all other materials as claimed.  Examiner, however, respectfully disagrees.  Vu clearly discloses a deep-learning algorithm that, while may produce false positives while identifying objects not necessarily human, identifies and differentiates human appendages from all other materials by learning to automatically classify non-human workpieces and identifying human appendages when a non-human workpiece is recognized (paragraph [0044]).  For this reason, the reasons for rejection similar to those set forth in the previous Office action are detailed herein.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-13, and 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 10 recite new matter.  Claims 1 and 10 recite a system and method wherein a human appendage is identified and differentiated from all other materials.  Applicant’s disclosure as originally filed supports identifying ad differentiating human appendages from other materials, but fails to explicitly disclose or suggest a system or method capable of differentiating a human appendage from all other materials.  Claims 1 and 10 recite new matter.
Claims 2-4, 6-9, 11-13, and 15-18 are rejected by virtue of their respective dependency on claims 1 and 10.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 6, 7, 10-13, 15, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vu et al. U.S. Patent Application Publication No 2018/0222052 (hereinafter Vu).
Regarding claim 1, Vu discloses a keepout zone detection system for a hazardous area, comprising: a computer vision system, including: at least one imager (102) for imaging the hazardous area (paragraph [0017]); a processor (112) that determines a keepout zone specific to the hazardous area based on information received from the imager (paragraph [0019]), the processor includes a pre-trained machine learning model that processes the received information to identify and differentiate a human appendage from all other materials and thereby distinguish between a presence of a human appendage and other materials within the keepout zone (paragraphs [0043] and [0044]); and a communication device (325 or 327) that communicates with a safety device to perform a safety event when a human appendage is determined to be within the keepout zone (paragraph [0049]; “In the simplest case, there is a single intrusion zone and control system 112 provides a single output indicative of an intrusion. This output can be delivered, for example, via an I/O port 327 to a complementary port on the controlled machinery to stop or limit the operation of the machinery.”)
Regarding claim 2, Vu discloses a keepout zone detection system wherein the position of the imager is static relative to the keepout zone (paragraph [0048]; “During static calibration or with the workspace in a default configuration free of humans, space map 345 may be useful to a human for evaluating sensor coverage, the configuration of deployed machinery, and opportunities for unwanted interaction between humans and machines. Even without setting up cages or fixed guards, the overall workspace layout may be improved by channeling or encouraging human movement through the regions marked as safe zones, as described above, and away from regions with poor sensor coverage.”)
Regarding claim 3, Vu discloses a keepout zone detection system wherein the position of the imager is dynamic relative to the keepout zone (i.e., dynamically defining a safe zone; paragraph [0052]).
Regarding claim 4, Vu discloses a keepout zone detection system wherein the safety event is a disabling of the power to a power tool (paragraph [0049] “This output can be delivered, for example, via an I/O port 327 to a complementary port on the controlled machinery to stop or limit the operation of the machinery.”)
Regarding claim 6, Vu discloses a keepout zone detection system wherein the pre-trained machine learning model determines the position of the keepout zone (paragraph [0042]; “Analysis module 342 may be “trained” by operating machinery, conveyors, etc. in isolation under observation by the sensors 102, allowing analysis module 342 to learn their precise regions of operation resulting from execution of the full repertoire of motions and poses.”)
Regarding claim 7, Vu discloses a keepout zone detection system wherein the at least one imager is a thermal camera or a depth camera (paragraph [0017]; stereo vision cameras).
Regarding claims 10-13, 15, and 16, method claims 10-13, 15, and 16 are drawn to the method of using the corresponding apparatus claimed in claims 1-4, 6, and 7.  Therefore method claims 10-13, 15, and 16correspond to apparatus claims 1-4, 6, and 7 and are rejected for the same reasons of anticipation as used above.
Claim 19 has limitations similar to those treated in the above rejections, and are met by the reference as discussed above.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vu in view of Takeshima et al. U.S. Patent Application Publication No. 2018/0349654 (hereinafter Takeshima).
Regarding claims 8 and 9, Vu discloses a keepout zone detection system comprising the features of claim 1 as discussed above, but fails to explicitly disclose at least one imager integrated with wearable glasses and provides visual information of the keepout zone to the user; wherein the visual information is color defined to distinguish when the human appendage is determined to be within the keepout zone.
Takeshima discloses a keepout detection system comprising wearable glasses the provide visual information of the keepout zone to the user (paragraph [0080]); wherein the visual information is color defined to distinguish when the human appendage is determined to be within the keepout zone (paragraph [0081]; “The wearable display terminal may cause the displayed image to blink in red when the operator P enters the detection zone DZ set for each operator P”).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the imager of Takeshima into the system of Vu in order to provide immediate notification to the user when it is determined that the user is in danger.
Regarding claims 17 and 18, method claims 17 and 18 are drawn to the method of using the corresponding apparatus claimed in claims 8 and 9.  Therefore method claims 17 and 18 correspond to apparatus claims 8 and 9 and are rejected for the same reasons of obviousness as used above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniell L Negron whose telephone number is (571)272-7559. The examiner can normally be reached Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELL L. NEGRON
Primary Examiner
Art Unit 2699



/Daniell L Negron/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        October 22, 2022